t c memo united_states tax_court donald and yvonne clayton petitioners v commissioner of internal revenue respondent docket no 17704-05l filed date terri a merriam jaret r coles asher b bearman and jennifer a gellner for petitioners thomas n tomashek and gregory m hahn for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court under sec_6330 to review the determination of respondent’s office of appeals appeals sustaining a proposed levy relating to dollar_figure of federal income taxes owed by petitioners for through petitioners argue that appeals was required to accept their offer of dollar_figure to compromise what they estimate is their approximately dollar_figure federal_income_tax liability for through we decide whether appeals abused its discretion in rejecting that offer we hold it did not findings of fact4 the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found accordingly when the petition was filed petitioners resided in benton city washington unless otherwise indicated section references are to the applicable versions of the internal_revenue_code dollar amounts are rounded while the proposed levy related only to through petitioners offered to compromise their liability for through as well petitioners also dispute respondent’s determination that they are liable for increased interest under sec_6621 this interest relates to deficiencies attributable to computational adjustments see secs a and a made following the court’s decision in shorthorn genetic engg ltd v commissioner tcmemo_1996_515 as to this dispute the parties have agreed to be bound by a final_decision in ertz v commissioner docket no 20336-04l which involves a similar issue following a trial of this case the court ordered each party to file an opening brief of no more than pages petitioners filed a 25-page opening brief that attempts to circumvent the court’s order by incorporating lengthy arguments made in their 40-page pretrial memorandum and paragraphs of stipulated facts to the extent that an argument or proposed finding of fact is not specifically set forth in petitioners’ opening brief we decline to consider it beginning in petitioners’ federal_income_tax returns claimed losses and credits from their involvement in various partnerships organized and operated by walter j hoyt iii hoyt the partnerships were shorthorn genetic engineering timeshare breeding services timeshare breeding services j v timeshare breeding services and shorthorn genetic engineering hoyt was each partnership’s general_partner and tax_matters_partner and the partnerships were all subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 hoyt was convicted on criminal charges relating to the promotion of these partnerships petitioners’ claim to the losses and credits resulted in the underreporting of their through taxable_income on date respondent mailed to petitioners a form cp-90 final notice_of_intent_to_levy and notice of your right to a hearing the notice informed petitioners that respondent proposed to levy on their property to collect federal income taxes that they owed for through the notice advised petitioners that they were entitled to a hearing with appeals to review the propriety of the proposed levy on date petitioners asked appeals for the referenced hearing on date linda cochran cochran a settlement officer in appeals held the hearing with petitioners’ counsel cochran and petitioners’ counsel discussed two issues the first issue concerned petitioners’ intent to offer to compromise their through federal_income_tax liability to promote effective tax_administration petitioners contended that appeals should accept their offer as a matter of economic hardship equity and public policy petitioners stated that it took a long time to resolve the hoyt partnership cases and noted that hoyt had been convicted on the criminal charges the second issue concerned an interest abatement case under sec_6404 that petitioners had pending in this court that case related to the same years at issue here petitioners claimed that the proposed levy should be rejected because that case was pending on date petitioners tendered to cochran on form_656 offer_in_compromise a written offer to pay dollar_figure to compromise their estimated approximately dollar_figure liability the offer was limited to a claim of effective tax_administration because petitioners had sufficient assets to pay the liability in full petitioners supplemented their offer with a completed form 433-a collection information statement for wage earners and self-employed individuals four letters totaling approximately pages and volumes of documents the form 433-a reported that petitioners were and years old at the time of the hearing petitioners owned assets with a total current value of dollar_figure inclusive of the following assets current value cash in accounts dollar_figure cash on hand vehicles chevy pickup big_number dolphin motor home big_number dodge grand caravan big_number real_estate big_number retirement account big_number big_number the form 433-a reported that petitioners’ debt consisted of dollar_figure owed as to the dolphin motor home dollar_figure owed as to the real_estate and dollar_figure owed on credit cards the form 433-a reported the following monthly items of income and expense items of income amount husband’s pension dollar_figure wife’s pension big_number items of expense amount food clothing and miscellaneous dollar_figure housing big_number transportation medical expense sec_528 taxes income debt secured_by motor home other expense big_number big_number form 433-a states that each asset reported on the form should be valued at its current value defined on the form as the amount you could sell the asset for today cochran determined that petitioners’ net realizable equity in their cash was the dollar_figure reported in their bank accounts and that petitioners’ net realizable equity in their real_estate and vehicles was the same as the reported values as reduced by the related liabilities except she reduced the reported value of each vehicle by percent to reflect their quick sale values as to the retirement account cochran noted that petitioners’ representative had informed her that the value of the account was reported pincite percent less than the actual value in order to reflect taxes and concluded that the full value of the retirement account was dollar_figure alternatively cochran determined the value of the retirement account was dollar_figure after subtracting from the dollar_figure a withdrawal of dollar_figure to pay petitioners’ dollar_figure proposed offer and related taxes pincite percent cochran summarized petitioners’ assets and liabilities as follows cochran was told by petitioners that they had ascertained the value of each vehicle by using its trade-in value and considering its condition to be fair we are unable to determine the specifics underlying cochran’s calculation of the dollar_figure fair quick net market sale realizable assets value value encumbrance equity cash dollar_figure -- -- big_number -- big_number retirement account big_number big_number -- vehicles chevy pickup big_number big_number -- big_number dolphin motor home big_number big_number big_number -0- dodge grand caravan big_number big_number -- big_number real_estate big_number -- big_number big_number big_number big_number big_number big_number big_number petitioners’ net realizable equity in their home is actually dollar_figure this slight mathematical error is not significant to the overall calculation cochran increased petitioners’ reported income by dollar_figure per month to reflect the monthly portion of dollar_figure in wages that petitioners reported on their form_1040 u s individual_income_tax_return dollar_figure dollar_figure cochran also adjusted some of petitioners’ reported expenses first she disallowed dollar_figure of the reported dollar_figure in monthly food clothing and miscellaneous expenses to reflect her application of respondent’s guidelines ie the national standard to petitioners’ reported monthly income of dollar_figure and petitioners’ household size of two individuals second she disallowed dollar_figure of the reported household expenses to reflect her application of local guidelines to petitioners’ circumstances third she disallowed the reported dollar_figure monthly expense for the motor home because the expense was not a basic living expense within the meaning of internal_revenue_manual irm sec_5 she also noted that petitioners had two other vehicles finally she reduced petitioners’ other expense of dollar_figure to dollar_figure noting that petitioners had not substantiated the dollar_figure but that dollar_figure represented the average amount of attorney’s fees paid_by petitioners in the preceding months cochran concluded that petitioners’ monthly income was dollar_figure reported income of dollar_figure dollar_figure that petitioners’ monthly expenses totaled dollar_figure reported amount of dollar_figure - dollar_figure - dollar_figure - dollar_figure - dollar_figure dollar_figure and that petitioners had had no monthly excess income or future income potential cochran also observed that petitioners received in a dollar_figure taxable_distribution from an individual_retirement_account cochran noted that petitioners’ monthly allowable expenses of dollar_figure exceeded their monthly income of dollar_figure by dollar_figure and allotted dollar_figure dollar_figure x of the dollar_figure distribution to the payment of petitioners’ necessary living_expenses cochran considered the balance of the distribution dollar_figure to be a dissipation of assets and factored that balance into petitioners’ reasonable collection potential cochran concluded that petitioners’ net realizable equity in their assets was either dollar_figure or dollar_figure and that their reasonable collection potential was either dollar_figure or dollar_figure on date appeals issued petitioners a notice_of_determination sustaining the subject levy proposed by respondent to collect petitioners’ federal_income_tax liability the notice concludes that petitioners’ dollar_figure offer-in-compromise is not an appropriate collection alternative to the proposed levy the notice citing irm sec_5 and states that petitioners’ offer does not meet the commissioner’s guidelines for consideration as an offer-in-compromise to promote effective tax_administration on the basis of economic hardship equity or public policy as to petitioners’ offer-in-compromise to promote effective tax_administration due to economic hardship the notice states considered under economic hardship the taxpayers have the ability to pay all assessed amounts and still have assets with equity remaining worth over dollar_figure the amount being offered by the taxpayers represents of the taxpayers’ reasonable collection potential the taxpayers’ ages and medical conditions were considered but were insufficient to overlook the taxpayers’ substantial equity in their assets the taxpayers have sufficient equity in their assets to pay the tax amounts owed and still meet their necessary living_expenses for the foreseeable future the taxpayers therefore failed to document economic hardship in accordance with internal_revenue_manual as to petitioners’ offer-in-compromise to promote effective tax_administration based on equity and public policy the notice states when considered under public policy or equity grounds the taxpayers’ effective tax_administration offer proposal fails to meet the criteria for such consideration under internal_revenue_manual and therefore cannot be considered the notice further states as to cochran’s balancing of efficient collection with the legitimate concerns of taxpayers that the taxpayers’ concerns about the proposed collection action generally fall within two areas pending litigation the interest abatement case and a viable collection alternative in the form of their dollar_figure offer_in_compromise the settlement officer has balanced the taxpayers’ first area of concern by confirming that the taxpayers’ interest abatement case has been decided in tax_court with the decision being that the taxpayers have conceded the interest abatement issue for the years and with respect to the taxpayers’ second area of concern the settlement officer has evaluated the taxpayers’ dollar_figure offer to compromise the underlying liabilities as a collection alternative to the proposed levy action based on that evaluation the taxpayers’ offer of dollar_figure could not be recommended for acceptance and therefore cannot be considered as a collection alternative in all other respects the proposed levy action regarding the taxpayers represents the only efficient means for collection of the liability at issue in this case the notice states that petitioners have neither offered an argument nor cited any authority to permit appeals to deviate from the provisions of the irm as to petitioners’ claim at the hearing for an interest abatement cochran ascertained that petitioners had filed the case in this court seeking an abatement of interest under sec_6404 for the same years at issue here she also learned that the parties to that case had on date filed with this court a stipulated decision through which petitioners conceded they were not entitled to their requested interest abatement cochran determined that petitioners were not entitled in this case to their claim for an abatement of interest either under sec_6404 or as part of an offer-in-compromise opinion this case is another in a long list of cases brought in this court involving respondent’s proposal to levy on the assets of a partner in a hoyt partnership to collect federal income taxes attributable to the partner’s participation in the partnership petitioners argue that appeals was required to let them pay dollar_figure to compromise what they estimate is their approximately dollar_figure federal_income_tax liability for through where an underlying tax_liability is not at issue in a case invoking our jurisdiction under sec_6330 we review the determination of appeals for abuse_of_discretion see 114_tc_604 see also barnes v commissioner tcmemo_2006_150 we reject the determination of appeals only if the determination was arbitrary capricious or without sound basis in fact or law see 126_tc_237 125_tc_301 where as here we decide the propriety of appeals’s rejection of an offer-in-compromise we review the reasoning underlying that rejection to decide whether the rejection was arbitrary capricious or without sound basis in fact or law we do not substitute our judgment for that of appeals and we do not decide independently the amount that we believe would be an acceptable offer-in-compromise see murphy v commissioner supra pincite see also barnes v commissioner supra fowler v commissioner tcmemo_2004_163 fargo v commissioner tcmemo_2004_13 affd 447_f3d_706 9th cir nor do we usually consider arguments issues or other matters raised for the first time at trial but we limit ourselves to matter brought to the attention of appeals see murphy v commissioner supra pincite 118_tc_488 e vidence that a taxpayer might have presented at the sec_6330 hearing but chose not to is not admissible in a trial conducted pursuant to sec_6330 because it is not relevant to the question of whether the appeals officer abused her discretion murphy v commissioner supra pincite sec_6330 allows a taxpayer to offer to compromise a federal tax debt as a collection alternative to a proposed levy sec_7122 authorizes the commissioner to prescribe guidelines to determine when a taxpayer’s offer-in- compromise should be accepted the applicable regulations sec_301_7122-1 proced admin regs list three grounds on which the commissioner may accept an offer-in-compromise of a federal tax debt these grounds are doubt as to liability doubt as to collectibility and to promote effective tax_administration sec_301_7122-1 and proced admin regs in 125_tc_301 the court declined to include in the record external evidence relating to facts not presented to appeals the court distinguished 123_tc_85 revd 439_f3d_455 8th cir and held that the external evidence was inadmissible in that it was not relevant to the issue of whether appeals abused its discretion in a memorandum that petitioners filed with the court on date pursuant to an order of the court directing petitioners to explain the relevancy of any external evidence that they desired to include in the record of this case petitioners made no claim that they had offered any of the external evidence to cochran instead as we read petitioners’ memorandum in the light of the record as a whole petitioners wanted to include the external evidence in the record of this case to prove that cochran abused her discretion by not considering facts and documents that they had consciously decided not to give to her consistent with murphy v commissioner supra we sustained respondent’s relevancy objections to the external evidence accord barnes v commissioner tcmemo_2006_150 petitioners argue that respondent was required to compromise their tax_liability to promote effective tax_administration the commissioner may compromise a tax_liability to promote effective tax_administration when collection of the full liability will create economic hardship and the compromise would not undermine compliance with the tax laws by taxpayers in general see sec_301_7122-1 iii proced admin regs if a taxpayer does not qualify for effective tax_administration compromise on grounds of economic hardship the regulations also allow the commissioner to compromise a tax_liability to promote effective tax_administration when the taxpayer identifies compelling considerations of public policy or equity see sec_301 b ii proced admin regs cochran determined that petitioners’ reasonable collection potential was either dollar_figure or dollar_figure under either calculation petitioners can afford to pay their estimated approximately dollar_figure tax_liability and therefore only qualify for an offer-in-compromise to promote effective tax_administration see sec_301_7122-1 proced admin regs cf 447_f3d_706 9th cir taxpayers made an offer-in-compromise to promote effective tax_administration where they had sufficient assets to pay their tax_liability in full cochran considered all of the evidence submitted to her by petitioners and applied the guidelines for evaluating an offer-in-compromise to promote effective tax_administration cochran determined that petitioners’ offer was unacceptable because they were able to pay more than the dollar_figure that they offered to compromise their tax_liability cochran’s determination to reject petitioners’ offer-in-compromise was not arbitrary capricious or without a sound basis in fact or law and it was not abusive or unfair to petitioners cochran’s determination was based on a reasonable application of the guidelines which we decline to second-guess see 124_tc_165 affd 454_f3d_782 8th cir barnes v commissioner supra petitioners make seven arguments in advocating a contrary result first petitioners argue that cochran’s rejection of their offer-in-compromise conflicts with the congressional committee reports underlying the enactment of sec_7122 according to petitioners their case is a longstanding case and those reports require that respondent resolve such cases by forgiving interest and penalties that otherwise apply we disagree with petitioners’ reading and application of the legislative_history underlying sec_7122 petitioners’ argument on this point is essentially the same argument that was considered and rejected by the court_of_appeals for the ninth circuit in fargo v commissioner f 3d pincite we do likewise here for the same reasons stated in that opinion accord barnes v commissioner tcmemo_2006_150 we add that petitioners’ counsel participated in the appeal in fargo v commissioner supra as counsel for the amici while petitioners in their brief suggest that the court_of_appeals for the ninth circuit knowingly wrote its opinion in fargo in such a way as to distinguish that case from the cases of counsel’s similarly situated clients eg petitioners and otherwise to allow those clients to receive an abatement of their liability attributable to partnerships such as those here we do not read the opinion of the court_of_appeals for the ninth circuit in fargo to support that conclusion second petitioners argue that cochran inadequately considered their unique facts and circumstances we disagree cochran reviewed and considered all information given to her by petitioners on the basis of the facts and circumstances of petitioners’ case as they had been presented to her cochran determined that petitioners’ offer did not meet the applicable guidelines for acceptance of an offer-in-compromise to promote effective tax_administration based on economic hardship or public policy or equity grounds we find no abuse_of_discretion in that determination petitioners take exception to the fact that the notice_of_determination does not list either petitioners’ age or their employment status speculating from this fact that cochran did not adequately take into account their special circumstances petitioners also assert that cochran failed to take their special circumstances into account because they assert she did not reflect that they both have significant medical conditions and that their medical_expenses will increase in later years petitioners’ assertions and speculation are without merit we do not believe that appeals must specifically list in the notice_of_determination every single fact that it considered in arriving at the determination see barnes v commissioner supra nor do we find that cochran inadequately considered the information actually given to her by petitioners cochran allowed the full amount of medical_expenses that petitioners submitted on their form 433-a while petitioners argue that cochran abused her discretion by not allowing additional medical_expenses that they claim they will incur in future years on account of their age we disagree petitioners’ claim to these expenses is too speculative in that it is based not on their specific situation but on their reading of government studies on the relationship between health costs and the elderly in general we do not believe that appeals abused its discretion in not allowing petitioners’ proffered anticipated future medical costs see fargo v commissioner f 3d pincite it is not an abuse_of_discretion to disregard claimed medical_expenses that are speculative or not related to the taxpayer third petitioners argue that cochran did not adequately take into account the economic hardship they claim they will suffer by having to pay more than dollar_figure as to their tax_liability we disagree sec_301_6343-1 proced admin regs states that economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_7122-1 proced admin regs sets forth factors to consider in evaluating whether collection of a tax_liability would cause economic hardship as well as some illustrative examples one of the examples involves a taxpayer who provides fulltime care to a dependent_child with a serious longterm illness a second example involves a taxpayer who would lack adequate means to pay his basic living_expenses were his only asset to be liquidated a third example involves a disabled taxpayer with a fixed income and a modest home specially equipped to accommodate his disability and who is unable to borrow against his home because of his disability see sec_301_7122-1 examples and proced admin regs none of these examples bears any resemblance to this case but instead describe more dire circumstances speltz v commissioner f 3d pincite nor have petitioners articulated with any specificity the purported economic hardship they will suffer if they are not allowed to compromise their liability for dollar_figure petitioners have given us no reason to disagree with the essence of cochran’s determination that petitioners’ health does not render them incapable of earning a living nor have we reason to conclude that petitioners’ financial resources will be exhausted providing for care and support during the course of the condition dollar_figure sec_301_7122-1 c i a proced admin regs we also are mindful that any decision by cochran to accept petitioners’ offer-in-compromise to promote effective tax_administration must be viewed against the backdrop of sec_301_7122-1 proced admin regs that section requires that cochran deny petitioners’ offer if her acceptance of it would undermine voluntary compliance with tax laws by taxpayers in general thus even if we were to assume arguendo that petitioners would suffer economic hardship a finding that we also note that the court_of_appeals for the ninth circuit in 447_f3d_706 9th cir affg tcmemo_2004_13 dismissed a similar claim of economic hardship advanced by the taxpayers there although those taxpayers had more assets than petitioners the court emphasized that a finding of economic hardship is within the discretion of appeals under the facts at hand we find no abuse_of_discretion in cochran’s determination that petitioners would suffer no economic hardship were they required to pay more than their dollar_figure offer we emphasize we do not make we would not find that cochran’s rejection of petitioners’ offer was an abuse_of_discretion because we conclude below in our discussion of petitioners’ fourth argument that her acceptance of that offer would have undermined voluntary compliance with tax laws by taxpayers in general the prospect that acceptance of an offer will undermine compliance with the tax laws militates against its acceptance see revproc_2003_71 2003_2_cb_517 irm sec_5 see also barnes v commissioner tcmemo_2006_150 fourth petitioners argue that public policy demands that their offer-in-compromise be accepted because they were victims of fraud we disagree while the regulations do not set forth a specific standard for evaluating an offer-in-compromise based on claims of public policy or equity the regulations contain two illustrative examples see sec_301_7122-1 examples and proced admin regs the first example describes a taxpayer who is seriously ill and unable to file income_tax returns for several years the second example describes a taxpayer who received erroneous advice from the commissioner as to the tax effect of the taxpayer’s actions neither example bears any resemblance to this case see speltz v commissioner f 3d pincite unlike the exceptional circumstances exemplified in the regulations petitioners’ situation is neither unique nor exceptional in that petitioners’ situation mirrors that of numerous taxpayers who claimed tax_shelter deductions in the 1980s and 1990s obtained the tax advantages promptly forgot about their investment and now realize that paying their taxes will require a change_of lifestyledollar_figure see barnes v commissioner supra we also agree with a claim by respondent that compromising petitioners’ case on grounds of public policy or equity would not promote effective tax_administration while petitioners portray themselves as victims of hoyt’s alleged fraud and respondent’s alleged delay in dealing with hoyt they take no responsibility for their tax predicament we cannot agree that acceptance by respondent of petitioners’ dollar_figure offer to satisfy their approximately dollar_figure tax_liability would enhance voluntary compliance by other taxpayers a compromise on that basis would place the government in the unenviable role of an insurer against poor business decisions by taxpayers reducing the incentive for taxpayers to investigate thoroughly the consequences of of course the examples in the regulations are not meant to be exhaustive and petitioners have a more sympathetic case than the taxpayers in fargo v commissioner f 3d pincite for whom the court_of_appeals for the ninth circuit noted that no evidence was presented to suggest that taxpayers were the subject of fraud or deception such considerations however have not kept this court from finding investors in hoyt’s shelters to be culpable of negligence most recently in keller v commissioner tcmemo_2006_131 nor prevented the courts of appeals for the sixth and tenth circuits from affirming our decisions to that effect in 440_f3d_375 6th cir affg tcmemo_2004_279 and 439_f3d_1243 10th cir affg tcmemo_2004_275 transactions into which they enter it would be particularly inappropriate for the government to play that role here where the transaction at issue is participation in a tax_shelter reducing the risks of participating in tax_shelters would encourage more taxpayers to run those risks thus undermining rather than enhancing compliance with the tax lawsdollar_figure fifth petitioners argue that cochran failed to balance efficient collection with the legitimate concern that collection be no more intrusive than necessary we disagree cochran thoroughly considered this issue on the basis of the information and proposed collection alternative given to her by petitioners she concluded that the proposed levy action regarding the taxpayers represents the only efficient means for collection of the liability at issue in this case while petitioners assert that cochran did not consider all of the facts and circumstances of this case including whether the circumstances of a particular case warrant acceptance of an amount that might not nor does the fact that petitioners’ case may be longstanding overcome the detrimental impact on voluntary compliance that could result from respondent’s accepting petitioners’ offer-in-compromise an example in irm sec_5 implicitly addresses the longstanding issue there the taxpayer invested in a tax_shelter in thereby incurring tax_liabilities for through he failed to accept a settlement offer by respondent that would have eliminated a substantial portion of his interest and penalties although the example which is similar to petitioners’ case in several respects would qualify as a longstanding case by petitioners’ standards the offer was not acceptable because accepting it would undermine compliance with the tax laws otherwise be acceptable under the secretary’s policies and procedures sec_301_7122-1 proced admin regs we find to the contrary cochran thoroughly considered petitioners’ arguments for accepting their offer-in-compromise and she rejected the offer only after concluding that petitioners could pay more of their tax_liability than the dollar_figure they offered cf irm sec_5 dollar_figure when hardship criteria are identified but the taxpayer does not offer an acceptable amount the offer should not be recommended for acceptance sixth petitioners argue that cochran inappropriately failed to consider whether they qualified for an abatement of interest for reasons other than those described in sec_6404 we disagree while cochran declined to accept petitioners’ request to reject the proposed levy because their interest abatement case had been resolved we find nothing to suggest that cochran believed that petitioners’ sole remedy for interest abatement in this case rested on the rules of sec_6404 in fact regardless of the rules of sec_6404 and the stipulated decision cochran obviously would have abated interest in this case had she agreed to let petitioners compromise their approximately dollar_figure liability by paying less than the amount of interest included within that liability seventh petitioners argue that cochran erred in not allowing their counsel additional time to submit documents for her consideration and by not informing petitioners of the contents of the notice_of_determination before it was issued we disagree on both counts we do not believe that cochran abused her discretion by rejecting petitioners’ offer-in-compromise simply because she may have established a due_date for submission of information see barnes v commissioner tcmemo_2006_150 by their own admission petitioners’ counsel failed to meet many of cochran’s deadlines before cochran extended them because petitioners’ counsel was pressed by other business from their acceptance of many cases involving other partners of the hoyt partnerships nor do we believe that cochran abused her discretion by rejecting petitioners’ offer-in-compromise simply because she may not have discussed with petitioners the contents of the notice_of_determination and given them a chance to dispute it before issuing the notice_of_determination to them id cf fargo v commissioner f 3d pincite holding that appeals has no duty to negotiate with a taxpayer before rejecting the taxpayer’s offer-in-compromise in this regard we also disagree with petitioners that cochran had an affirmative duty to attempt unilaterally to find additional facts in support of their case as soon as she came to the conclusion that their offer-in- compromise should be denied see barnes v commissioner supra we hold that appeals did not abuse its discretion in rejecting petitioners’ dollar_figure offer-in-compromise in so holding we express no opinion as to the amount of any compromise that petitioners could or should be required to pay or that respondent is required to accept the only issue before us is whether appeals abused its discretion in refusing to accept petitioners' specific offer-in-compromise in the amount of dollar_figure see speltz v commissioner t c pincite we have considered all arguments made by petitioners for a contrary holding and have found those arguments not discussed herein to be without merit an appropriate order will be issued
